             Case 3:21-cv-00241-KAD Document 27 Filed 05/12/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

STUDENTS FOR FAIR ADMISSIONS, INC.,

                        Plaintiff,

        v.                                                 Civil Action No. 3:21-cv-241-KAD

YALE UNIVERSITY,
                                                                      May 12, 2021
                        Defendant,


             PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO STAY
        For the reasons given below, SFFA does not oppose Yale’s motion to stay this case pending

the Supreme Court’s decision in Students for Fair Admissions, Inc. v. President & Fellows of Harvard

College, No. 20-1199 (U.S.).

        1.       SFFA is a 501(c)(3) voluntary membership organization formed for the purpose of

defending human and civil rights secured by law through litigation and other lawful means. SFFA

promotes and protects students’ right to be free from racial discrimination in higher-education

admissions. SFFA’s membership includes more than 20,000 students, parents, and others who

believe that racial classifications in college admissions are unfair, unnecessary, and unconstitutional.

SFFA has members throughout the country and is the leading organization seeking to end racial

discrimination in higher education.

        2.       In November 2014, SFFA sued Harvard under Title VI of the Civil Rights Act.

SFFA alleged that Harvard violates Title VI in six ways: intentionally discriminating against Asian

Americans; using racial balancing; failing to use race merely as a “plus” factor in admissions

decisions; failing to use race merely to fill the last “few places” in the incoming freshman class; using

race where there are available and workable race-neutral alternatives; and using race as a factor in

admissions. See SFFA v. Harvard, 397 F. Supp. 3d 126, 132 (D. Mass. 2019).



ORAL ARGUMENT NOT REQUESTED
             Case 3:21-cv-00241-KAD Document 27 Filed 05/12/21 Page 2 of 4




        Harvard filed an answer, not a motion to dismiss, and was later denied summary judgment.

In October 2018, Judge Burroughs held a three-week bench trial on SFFA’s claims. Judge Burroughs

ultimately ruled for Harvard, id. at 183-206, and the First Circuit affirmed, SFFA v. Harvard, 980

F.3d 157 (1st Cir. 2020).

        On February 25, 2021, SFFA filed a petition for certiorari. See Pet. for Certiorari, SFFA v.

Harvard, No. 20-1199 (S. Ct.), bit.ly/2PKVNnk. SFFA’s petition raises two questions:

        1. Should this Court overrule Grutter v. Bollinger, 539 U.S. 306 (2003), and hold that
           institutions of higher education cannot use race as a factor in admissions?

        2. Title VI of the Civil Rights Act bans race-based admissions that, if done by a
           public university, would violate the Equal Protection Clause. Gratz v. Bollinger,
           539 U.S. 244, 276 n.23 (2003). Is Harvard violating Title VI by penalizing Asian-
           American applicants, engaging in racial balancing, overemphasizing race, and
           rejecting workable race-neutral alternatives?

Id. Eighteen amicus briefs were filed in support of SFFA’s petition, including from Asian-American

organizations, a coalition of States, former federal civil rights officials, and others. Id. The Supreme

Court is expected to grant or deny SFFA’s petition in June.

        3.       Also on February 25, SFFA initiated this action against Yale. SFFA alleged that Yale

(like Harvard) violates Title VI in six ways: intentionally discriminating against Asian Americans;

using racial balancing; failing to use race merely as a “plus” factor in its admissions decisions; failing

to use race merely to fill the last “few places” in the incoming freshman class; using race where there

are available and workable race-neutral alternatives; and using race as a factor in admissions. Dkt. 1

at 28-38.

        4.       On May 7, Yale filed a motion to stay, asking the Court to stay all proceedings

pending the Supreme Court’s resolution of SFFA’s petition in Harvard. Mot. 2. Specifically, Yale asks

that, if the Supreme Court denies certiorari, Yale be “afforded 30 days after the petition is denied to

respond to SFFA’s Complaint and to meet and confer with SFFA pursuant to Federal Rule of Civil




                                                    2
             Case 3:21-cv-00241-KAD Document 27 Filed 05/12/21 Page 3 of 4




Procedure 26(f).” Id. If the Supreme Court grants the petition, Yale asks the Court to “extend the

stay until after the Supreme Court issues its decision on the merits in the Harvard case.” Id.

        5.       SFFA does not oppose Yale’s motion. This case is in its earliest stages; the parties

have filed no substantive motions, exchanged no discovery, conducted no trial, and are awaiting no

verdict. If certiorari is granted in Harvard, the Supreme Court’s decision likely will affect this case.

Staying this case until the Supreme Court resolves Harvard thus will best conserve party and judicial

resources.

        6.       Although SFFA does not oppose Yale’s motion, it disagrees with Yale’s reasoning

and rhetoric. For example, SFFA has in no way “delayed” bringing this action. Mot. 9-10. Nor

would a decision “reaffirm[ing] existing precedent” in Harvard “likely warrant the dismissal of this

case as a matter of law.” Mot. 1. This Court cannot determine whether Yale “uses race in a

permissible way without . . . giving close analysis to the evidence of how the process works in

practice.” Fisher v. Univ. of Tex. at Austin, 570 U.S. 297, 313 (2013); see Harvard, 397 F. Supp. 3d 126

(three-week bench trial); SFFA v. Univ. of N.C., No. 14-cv-954 (M.D.N.C.) (two-week bench trial);

see also SFFA v. Univ. of Tex. at Austin, No. 20-cv-763 (W.D. Tex.) (Dkts. 11, 14) (filing answers to

SFFA’s complaint and amended complaint).

        For the foregoing reasons, SFFA does not oppose Yale’s motion.




                                                   3
        Case 3:21-cv-00241-KAD Document 27 Filed 05/12/21 Page 4 of 4




                                                     Respectfully submitted,

Dated: May 12, 2021                                  /s/    J. Michael Connolly

                                                     William S. Consovoy*
                                                     J. Michael Connolly (CT29695)
                                                     Cameron T. Norris*
                                                     Steven C. Begakis*
                                                     CONSOVOY MCCARTHY PLLC
                                                     1600 Wilson Boulevard, Suite 700
                                                     Arlington, VA 22209
                                                     (703) 243-9423
                                                     will@consovoymccarthy.com
                                                     mike@consovoymccarthy.com
                                                     cam@consovoymccarthy.com
                                                     steven@consovoymccarthy.com

                                                     Counsel for Students for Fair Admissions, Inc.

                                                     *Pro hac vice motion forthcoming


                                CERTIFICATE OF SERVICE
      I e-filed the foregoing, which served all counsel of record.

                                                      /s/ J. Michael Connolly
                                                      Counsel for Students for Fair Admissions,
                                                      Inc.




                                                 4
